DETAILED ACTION
This action is in response to the Request to Continued Examination (RCE) filed on 12/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/03/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 10 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “clamping a first capacitor coupled in series with a primary winding of a transformer coupled to the full-bridge circuit; charging a second capacitor coupled in parallel with a secondary winding of the transformer; activating a second switch and a third switch of the full-bridge circuit during a second mode of the operational cycle of the DC-DC converter; charging an input inductor during a third mode of the operational cycle of the DC-DC converter, the input inductor being coupled in series with the full-bridge circuit and the voltage source, wherein during the third mode the first capacitor, the second capacitor, and a leakage inductance of the transformer are resonant; and turning on a second output diode to transfer energy from the voltage source to a load during a fourth mode.”. 

The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the full-bridge circuit is configured to operate in: a first mode, during which the first switch and the fourth switch are activated, the first output diode is turned on to transfer energy from the voltage source to the load, the first capacitor is clamped, and the second capacitor is charged; a second mode, during which the second switch and third switch are activated; a third mode, during which the input inductor is charged and the first capacitor, the second capacitor, and a leakage inductance of the transformer are resonant; and a fourth mode, during which the second output diode is turned on to transfer energy from the voltage source to the load.”. 

The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2020/0366213 discloses a DC-DC converter has a configuration in which a first full-bridge circuit and a second full-bridge circuit are connected via a transformer and an inductor. A control circuit alternately turns on and off switching elements. At a dead timing when the switching elements are switched, an inductor current flowing through an equivalent inductor that is equivalent to the transformer and the inductor is larger than or equal to a threshold current. The threshold current is set so that the energy stored in the equivalent inductor becomes greater than or equal to the total energy stored in capacitors that are respectively connected in parallel with the switching elements.
US Pub. No. 2019/0341855 discloses a technique for improving the input voltage range and efficiency of a power conversion circuit for photovoltaic power generation, and more particularly, a power conversion circuit for photovoltaic power generation with high efficiency over a wide input voltage range, which can expand an input voltage range using a full-bridge circuit based on an active voltage-doubler rectifier, and exhibit higher efficiency through soft switching.
US Pub. No. 2014/0334189 discloses a bi-directional DC-DC converter, comprising a primary-side inverting/rectifying module, an isolated transformer, and a secondary-side rectifying/inverting module, wherein the primary-side inverting/rectifying module comprises a first bridge arm composed of a first switching component and a second switching component connected in series and a clamping circuit comprising a resonant inductor and a clamping bridge arm composed of a first semiconductor component and a second semiconductor component connected in series, and two terminals of the resonant inductor are respectively coupled to a common node of the first switching component and the second switching component and a common node of the first semiconductor component and the second semiconductor component. The present disclosure can improve transformer efficiency while achieving the soft switching of the switching components.
US Pub. No. 2009/0290389 discloses a series resonant converter which uses series resonant effect of inductance and capacitance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838